— Cross motion to correct this court’s prior order (94 AD2d 981) granted insofar as to recall and vacate this court’s order, entered on May 17, 1983 and to issue a new order and ah accompanying memorandum decision. Judgment entered April 30, 1982 in Supreme Court, New York County (Arnold Fraiman, J.) dismissing the fourth and fifth causes in action No. 1 and directing that plaintiff-respondent in action No. 2 recover so much of the principal and interest payments on two notes, made by Graphic, as were deposited in an interest-bearing escrow account as of March 31,1982, unanimously modified, on the law and the facts and in the exercise of discretion, defendants-appellants in action No. 2 are directed to release all payments of principal and interest which to date have been deposited in an interest-bearing escrow account, with interest and the judgment appealed from is otherwise affirmed, with costs. While the judgment below was correct, the hiatus between entry of judgment and decision on this appeal has effected a further corpus of principal and interest payments which have been held in escrow rather than being paid to plaintiff-respondent. The merits having been determined against defendants-appellants, they should turn over all the payments which have been directed into the escrow account, plus the interest which has accumulated. Concur — Kupferman, J. P., Ross, Carro, Asch and Silverman, JJ.